DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The claim objection is overcome by the amendment.

2.  The examiner addresses the claim amendments below in this FINAL office action.

3.  Based on the amendment, prior art Yach has been removed and replaced with more optimal prior art that teach identifying and correcting a portion of a dialed phone number that was inputted incorrectly (See Li, Yablon or Benco).

4.  With regard to applicant’s comments about “..a review from the Patent Trial and Appeal Board..”, that is applicant’s choice but it is the examiner’s position that the prior art a) teach the concepts and b) properly combine.   He recommends further amending.    The examiner can be reached for an interview as well.  

5.  The examiner again notes that a more favorable outcome may occur if the applicant amends as follows (and sends in a signed Terminal Disclaimer):
	Claim 1 + Claim 2 + Claim 3 + Claim 7 + Claim 14 + Claim 17 + Claim 18 + Claim (6 or 9 or 10)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,938,975. Although the claims at issue are not identical, they are not patentably distinct from each other because they put forth sending data between two devices using standard and translated formats, mapping of unique identities, determining if input is correct and requiring correction and determining if receiver is on a block list.















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleifer et al. US 2011/0179180 and further in view of Fotta US 2006/0159060, {Li US 8,798,250 or Yablon US 8,249,246 or Benco et al. US 2005/0265538} and {Patel US 5,774,533 or Mathews US 2016/0110529}
As per claim 1, Schleifer et al. US 2011/0179180 teaches a method for managing multimedia messages (Figure 1 network shows various messages sent via multimedia), the method comprising: 
receiving an input entered into a first device associated with a first party to initiate a communication to a second device associated with a second party (Figure 1 shows that at least a phone user #12 (right side) can call/connect to at least another user #12 left side where first user would input a phone number to call the second party – note that other links/connections can be setup as well using SMS, VoIP, Instant Message, Email and Video); 
formatting the received input into a standardized format (Schleifer teaches that at least a phone call from the first party to the second party would be a regular voice/PSTN call which would be an audio input/output.  NOTE further in Figure 2 that other interfaces can be supported) ; 
translating the formatted input into a predetermined communication format, wherein the standardized format is different from the predetermined communication format (Figure 2 shows that the audio signal can be processed into a different format, such as speech-to-text, where text messaging is outputted.  Figure 1 also showed that other outputs can be supported such as VoIP, Email, Video, etc.); 
mapping the translated input to a unique destination identifier associated with the second party (Inherent to the transmission of the audio to a user using Text or Email or VoIP or Video would be a translation to their unique identifier.  For example, if the audio being sent to another phone user (recipient) is digitized from figure 2, #32 and converted into an email, then an email address must inherently be determined since email does not recognize phone numbers.  Similarly, sending the digitized output to a VoIP user would require translation to an IP Address.   Thusly, if one skilled sees Schleifer’s design as a One-to-Many transmission system (where the sender is the “one”), then a unique identifier will have to be found/translated to for each of the different networks/recipients); 
determining, at least by the first device, whether the mapping is successful (Schleifer teaches that messaging occurs from sender to recipient, hence the mapping to these other users is inherently succesful); 
transmitting, via at least one communication network associated with at least one service provider, the communication to at least the second device (Schleifer shows in the figures that messages are sent to the different recipients)
but is silent on 
in response to the mapping being successful and determining that the first party is in a block list associated with the second party, notifying the first party and terminating the communication; 
in response to the mapping being unsuccessful, notifying the first party to review and correct the input entered, wherein; 
in response to determining that the first party has corrected the input entered within a predetermined time threshold to cause the mapping to be successful and the first party is not in the block list based on the corrected input,
AND the corrected input comprises at least a portion of the unique destination identifier, 
The above passages that Schleifer is silent on appear to read on a type of “error control” where the devices can determine if the mapping is correct, otherwise the communication cannot proceed and it will be terminated after a set amount of time if the user doesn’t correct the identified error.   The examiner notes that error control is well known in the art as is the fact that a time limit can be set so that the user does not endlessly wait if the message is not going to be sent based on the identified error.   Simlarly, blocking or Do Not Call lists are well known and prevent a user from calling (or being called from) blocked numbers.
With regard to “in response to the mapping being successful and determining that the first party is in a block list associated with the second party, notifying the first party and terminating the communication” AND “and the first party is not in the block list” at least Fotta US 2006/0159060 teaches that a phone number (input) may (or may not) be on a Do Not Call “block list” and notifying the user/sender and preventing/terminating the communication (Para #117), thusly Fotta verifies if the party is OR is not on the block list:
 [0113] FIGS. 5A-5C illustrate one example process for selectively prohibiting a communications connection between, for example, origin 104-1 and destination 106-1 in a telecommunications network using PSTN 102 wherein origin 104-1 is a telephone having a user interface that accepts voice and dialed digits from a client agent. Initially, the agent calls IVR 116 at connection unit 114-1 to establish a communications connection with a connection unit 114-1 (Step 500). Connection unit 114-1 then interacts with a control unit 108-1 to validate the dialed number using DNIS. Upon successful validation by control unit 108-1, connection unit 114-1 prompts the client agent for identification and authentication information (Step 502). The prompt may be a voice recording or particular tone. Once prompted, the agent enters the identification and authentication information such as an agent identifier and PIN or client office identifier. Again, control unit 108-1 validates the identification and authentication information. Upon successful validation by control unit 108-1, IVR 116 of connection unit 114-1 prompts the agent for the destination telephone number. Further details regarding the initial steps of this process are provided in International Patent Application PCT/US03/19145. The client agent enters the digits associated with a destination telephone number (Step 504). The connection unit 114-1 then sends the destination telephone number to the control unit 108-1 (Step 506). Control unit 108-1 verifies that the dialed area code of the destination telephone number is valid and retrieves client-specific mediation rules (Step 508).
[0114] Control unit 108-1 prohibits or allows the communications connection based on the mediation rules, one or more prohibited destination number lists, and one or more exempted destination number lists, by sending a prohibit or allow order to the connection unit 114-1 based on the following sequence of checks. The destination telephone number is compared with client DNC list 208. If there is a match, control unit 108-1 orders connection unit 114-1 to prohibit the call (Step 510). If there is no match, the destination telephone number is compared with EBR exemption list 216 (Step 512). If there is a match, the EBR exemption key is checked to determine the category of exemption and the duration of time that the category of exemption is valid (Step 514). Control unit 108-1 also checks the date of contact and compares it with the current date to determine whether the exemption duration has expired. If the duration has expired, control unit 108-1 returns to checking the Federal, State, and DMA DNC lists. If the duration has not expired, control unit 108-1 either ignores or bypasses the checks of the Federal, State, and DMA DNC lists (Step 516).
[0115] If the destination telephone number does not match a number in EBR exemption list 216, the destination telephone number is compared with the Federal DNC list 200 (Step 518). If there is a match, the call is prohibited. If there is no match, the destination telephone number is compared with the designated state lists with State DNC list 202 (Step 520). If there is a match, the call is prohibited. If there is no match, the destination telephone number is compared with the DMA DNC list 204 (Step 522). If there is no match, the destination telephone number is compared with VIP exemption list 222 (Step 524). The VIP exemption list may be agent specific. If there is a match, the VIP DNC check is bypassed or ignored. If there is no match, the destination telephone number is compared with the VIP DNC list 210 (Step 526). If there is a match, the call is prohibited. If there is no match, the destination telephone number is compared with a Federal Curfew to determine whether the time of day (TOD) of the current call is within the federal government curfew times at the destination (Step 528). If the State Curfew were selected in the mediation rules, a State curfew check would have been made also. If the time is inside the allowed curfew period, for example 9 a.m. to 7 p.m., the call is not prohibited and other exemption checks or do-not-call checks may be made as defined by the mediation rules (Step 530).
 [0117] If control unit 108-1 completes all comparisons of the destination telephone number based on the mediation rules and determines that the communications connection is prohibited, control unit 108-1 orders IVR 116 of switch 114-1 to end or disconnect the communications connection with origin 104-1. Instead of ending the connection with origin 104-1, IVR 116 may notify the client agent at origin 104-1 that the call is prohibited and prompt the agent for entry of another destination telephone number. The next destination telephone number may then be checked using the process described above.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Schliefer, such that in response to a successful mapping, determining whether the first party is in a block list associated with the second party, if so, notifying the first party and terminating the communication, to provide the ability to prevent the two users (in Schliefer) from dialing a blocked number (ie. spammer, unknown/dangerous number).
With regard to ““in response to the mapping being unsuccessful, notifying the first party to review and correct the input entered” AND “based on the corrected input AND the corrected input comprises at least a portion of the unique destination identifier”, either Li, Yablon or Benco teach teach a user inputting an incorrect phone number and then being prompted that a) it might be incorrect and b) to input corrected digits (eith partial digits or the entire phone number again):
i) Li US 8,798,250 teaches prompting the user that the phone number entered is incorrect and offering a corrected phone number (see figure 4)”
(15) Systems and methods are provided for correcting and/or predicting numeric input entered into a communication device, such as numbers entered via a keypad on a cellular phone. In one implementation, a communications device includes a processor executing an algorithm that can be implemented as software code to compare a dialed number or a number typed into an address field, with numbers in an address book or a communication log associated with the communication device. If a number is not stored in a database, but is sufficiently similar to a number stored in the database, the communication device can take some appropriate action. The database may include data sources such as an address book, a communication log, or the like. The communication device can determine sufficient similarity based on a similarity threshold, similarity templates, similarity rules, or the like. Some example appropriate actions include warning the user about the potential mis-entry, automatically correcting a potential mis-entry, providing a suggested alternative number, or the like. The communication device can prompt the user with "You dialed 519-888-7456. Did you mean 519-888-7465?" In this manner, the communication device can recognize and correct misdialed numbers. Alternatively, the communications device can complete partially dialed numbers.
ii) Yablon US 8,249,246 teaches determining incorrectly inputting a phone number and correcting misdialed digits without having to input the entire phone number again:
(12) A method and apparatus for telephone number dialing/entering/specifying which enables certain required information such, as, but not limited to, the area code portion of the telephone number to be dialed/entered/specified after other portions of the telephone number have been dialed/entered/specified, in response to a determination that the person (or device) dialing has omitted some required information such as a destination area code. For example, not limitation, the invention makes it unnecessary to specify the telephone number's area code at the beginning of the telephone number or dialing sequence, even in situations which require telephone numbers to include the area code. In situations where an area code is required for dialing, the invention allows calls that have been dialed without an area code to be completed by specifying the area code later--there is no need to hang up and redial with the area code at the beginning of the telephone number in order to dial/enter/specify the area code and successfully complete the call. It is also possible to correct misdialed digits, after the telephone number has been dialed/entered/specified, without having to re-enter the information which has already been entered. The invention also applies to changes in dialing patterns and elements that may be introduced due to future expansion of, and/or changes to, the North American Numbering Plan.
iii)  Benco et al. US 2005/0265538 teaches identifying that a phone number (or digit(s)) have been misdialed and allowing the user to correct the misdialed digits:
[0019] Suitably, by pressing the "#" key or another designated key on the CPE's keypad 12, a subscriber may selectively back-up through one or more preceding dialed digits and change or edit them. That is to say, for each time the designated editing key is dialed or pressed, the subscriber backs-up one digit in the dialed telephone number. When the subscriber has backed-up as far as desired, they may then continue dialing from that point forward, e.g., entering the correct digits in place of previously misdialed digits.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that in response to the mapping being unsuccessful, notifying the first party to review and correct the input entered” AND based on the corrected input AND the corrected input comprises at least a portion of the unique destination identifier, to provide error control should the inputted information not be correct and then alert the user to correct the inputted information.
With regard to “in response to determining that the first party has corrected the input entered within a predetermined time threshold to cause the mapping to be successful” and “based on the corrected input”, Patel or Mathew teaches generic error control to inform a user that their response is incorrect and needs to be corrected (or inputted) and a timeout occurs after a certain amount of time whereupon the communications is aborted/terminated:     
i.  Patel US 5,774,533 teaches generic error control where a user is prompted to correct an input and a timeout will occur (and communications aborted) if the user does not correct the error/input within a specific amount of time:
(from 43) “…If the unitary request is invalid, the "NO" branch is followed to step 306 in which an error treatment is applied. The communication may simply be disconnected at this point and the method illustrated by the logic flow diagram of FIG. 3 is terminated at the end step. Alternatively, an error message may be played that informs the originating party of the error and that allows the originating party to try again up to three times. If the originating party fails three times to input a correct response or fails to respond for a predetermined time-out period, the communication is preferably disconnected and the method illustrated by the logic flow diagram of FIG. 3 is terminated at the end step”.
ii. Mathews US 2016/0110529 teaches the concept of asking for information and then timing out if/when a predetermined time threshold has been met (Para #42):
[0042] If in step 404 it is determined that the user's mobile device does not include biometric sensors (and thus is not capable of transmitting biometric data), or after biometric data was stored in step 410, then the meta-wallet server computer prompts 412 the user for personal assets data. If the meta-wallet server computer determines 414 that the personal assets data has not been received within a predetermined amount of time (which may be set to a reasonable range, for example, about 30 to 60 seconds or longer), then the process loops back to step 412 wherein the user will again be prompted to enter the personal assets data. If the user provides appropriate personal assets data 414, then the meta-wallet server computer stores 416 that personal assets data in the personal assets database 112 and the process continues with the meta-wallet server computer asking 418 the user if he or she would like to include social media information. However, in some implementations, if in steps 412 and 414 the user fails to enter personal assets data after being prompted several times to do so (for example, after being prompted twice) or after a predetermined time period to do so expires, then the personal assets acquisition phase may time-out, and the process may continue with step 418. But in other implementations, if no personal assets data has been received within the predetermined time limit, then the process ends and the user may be provided with a failure message (not shown).
[0062] The flow charts and descriptions thereof herein should not be understood to prescribe a fixed order of performing the method steps described therein. Rather the method steps may be performed in any order that is practicable.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that in response to determining that the first party has corrected the input entered within a predetermined time threshold to cause the mapping to be successful” and “based on the corrected, to provide further error control on the input to require the user to make changes within a certain period of time, otherwise the user is notified that communications is terminated.






As per claim 4, the combo teaches claim 1, wherein the at least one communication network comprising at least one of Code Division Multiple Access (CDMA), Global System for Mobiles (GSM) network, full or half-duplex radio communication, or any combination thereof  (Schleifer teaches support for “mobile phones” in Para #5, which would be any mobile/wireless/cellular devices as are well known in the art, such as AMPS, GSM, CDMA, half/full duplex radio communications, etc.).  


As per claim 5, the combo teaches claim 1, wherein a type of communication protocol utilized by the at least one communication network comprising at least one of Transmission Control Protocol (TCP), Internet Protocol (IP), TCP-IP, Voice over Internet Protocol (VoIP), or any combination thereof (Schleifer’s figure 2 shows SMS, voice/PSTN, VoIP, Instant Message, Email and Video, where VoIP is transmitted over Internet Protocol IP).  


As per claim 6, the combo teaches claim 1, wherein the input entered indicating an identifier associated with the second party (Schleifer’s figure 1 shows that the user would need to enter a phone number, IP Address for VoIP, email address or Video stream address to send data to a recipient), and 
the input entered comprising at least one of text, image, audio, video, or any combination thereof (Schleifer’s design would require at least entering TEXT to input a phone number, email address, IP address for VoIP, etc.).  






As per claim 9, the combo teaches claim 8, wherein the communication identifier comprising at least one of: an identifier associated with the first party; a date associated with the recorded communication; a duration associated with the recorded communication; or a storage path associated with the recorded communication (Schleifer’s design would include “an identifier associated with the first party” as based on a phone call (Caller-ID would identifer the first party), or a VoIP call where packets include the sender’s IP address, OR an email would include the first party’s identifier as well, etc.).  

As per claim 10, the combo teaches claim 8, wherein the communication identifier comprising at least one of a name, a telephone number, a street address, an e-mail address, a vehicle identification number associated with the first party, or any combination thereof (Schleifer’s design supports a PSTN call which would provide the user’s/caller’s name and phone number based on Caller-ID as would an email address or text message).  

As per claim 11, the combo teaches claim 9, wherein the identifier associated with the first party is extracted from at least one address database, assigned by the second party, or obtained from the at least one service provider or at least one third-party service (Schleifer teaches a voice/PSTN call and the service provider can extract and provide the caller’s information (name, phone number) to the called party, which reads on the claim).  


As per claim 12, the combo teaches claim 6, wherein the identifier associated with the second party comprising at least one of a name, a telephone number, a street address, an e- mail address, or a vehicle identification number (Schleifer teaches calling a second party, which requires inputting their phone number.  Similarly, an email address can require a user’s name, and a VoIP call can require an IP address, etc.).  


As per claim 13, the combo teaches claim 12, wherein the unique destination identifier associated with the second party comprising at least the identifier associated with the second party (Scleifer teaches that a first party can input an second user’s identifier (ie. phone number) to call them, see figures 1-2).  

As per claim 14, the combo teaches claim 13, wherein at least one of the formatting, translating, or mapping being based at least on one of voice recognition, text recognition, or handwriting recognition (Schleifer’s Figure 2 teaches at least voice recognition, Text to Image, Gesture recognition, Face recogntion and text to video and text to speech, which reads on the claim)

As per claim 19, the combo teaches claim 1, wherein at least one of the first and second devices is a hand-held device and the at least one communication network is exclusive of at least one Internet-based network communication protocol used to interconnect network devices on the Internet (Schleifer’s Figure 1 shows that there are phone/handheld devices (Para #5 teaches mobile phones) and VoIP is supported which is an Internet-based communications protocol used to connect network devices via the Internet.  Hence either a VoIP-enabled desk phone (which is hand-held) OR a mobile device can be supported by Schleifer).  


As per claim 20, the combo teaches claim 6, wherein the identifier associated with the second party is extracted from at least one address database, assigned by the first party, or obtained from the at least one service provider or at least one third-party service (Schleifer teaches a voice/PSTN call and the service provider can extract and provide the caller’s information (name, phone number) to the called party, which reads on the claim).  



Claim 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliefer/Fotta/{Li/Yablon/Benco}/{Patel or Mathews} and further in view of Lee et al. US 2015/0326726.
As per claim 2, the combo teaches claim 1, further comprising: 
receiving the communication by at least the second device from the first device (Schleifer’s figures show that messages are transmitted between the users); 
but is silent on 
recording and storing the received communication by an existing recorder* on the second device, a new recorder* in place of the existing recorder*, or at least one server associated with the at least one service provider.     
*Examiner interprets a “recorder” as a voicemail system/service.
At least Lee et al. US 2015/326726 teaches at least a voicemail server (ie. recorder) that can store a voicemail if/when the called party can’t/didn’t answer:
[0012] The enhanced voicemail system operates according to a method in which the voicemail system receives a call from a calling party. Typically, the received call will have been originally directed from the calling party's phone to a called party's phone and then redirected (e.g. on no answer by the called party) to connect the calling party to the voicemail system.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it records and stores the received communication by an existing recorder on the second device, a new recorder in place of the existing recorder, or at least one server associated with the at least one service provider, to provide the ability for a voicemail server to store the sender’s message when the recipient does not answer.





As per claim 3, the combo teaches claim 2, further comprising: 
in response to determining that the received communication is recorded or stored successfully, terminating the communication (Inherent to voicemail servers is a prompt that the user can hang-up when they have recorded their voice message, which reads on the limitation.  Similarly, the voicemail server will limit the length of a voicemail and prompt that if they are happy with their message, they can hangup.  Another interpretation is that if/when the voicemail server detects the caller has hung-up, it will terminate their side of the connection as well, ie. to free up the link for others to use).  
See Lee’s figure 4b which shows “WHEN YOU ARE DONE…..Or SIMPLY HANG UP”.

As per claim 8, the combo teaches claim 2, but is silent on further comprising obtaining the stored communication, wherein at least one of the storing and the obtaining is based on a communication identifier associated with the communication (Lee teaches a conventional voicemail system and a user of said voicemail system can store and obtain a voicemail message using a communication identifier, ie. the user can input their information to obtain access to their voicemails.  These voicemails are inherently tagged with metadata such as date and time received, caller’s phone number, etc., hence the user can cycle through the stored voicemails to find the communcation/voicemail they are looking for as based on at least day/time received, phone number, etc., which reads on a communication identifier).
FROM LEE:  [0029] According to the invention, the voicemail system provides an enhanced service to calling parties. Voicemail platform 300 comprises voicemail processor 310 (e.g. complying with the computer architecture of FIG. 2), arranged in communication with other components of voicemail platform 300, as follows: telephone user interface (TUI) 302, voicemail metadata database 304 and storage manager 306. TUI 302 provides access from called party's terminal device 322 to called party's voicemail box. Voicemail metadata database 304 provides storage for information relating to voicemail messages stored in file store 314. For example, voicemail metadata database 304 stores time of receipt, length and read status for each voicemail message left for the called party.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it further comprises obtaining the stored communication, wherein at least one of the storing and the obtaining is based on a communication identifier associated with the communication, to provide the ability for a user to retrieve a voicemail (ie. based on various parameters such as day, time, phone number/ID, etc.).



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliefer/Fotta/{Li/Yablon/Benco}/{Patel or Mathews}/Lee and further in view of Athale et al. US 9,158,656
As per claim 7, the combo teaches claim 2, but is silent on further comprising determining that the existing recorder is replaceable by the new recorder based at least on a complete load time of the new recorder.  
Athale et al. US 9,158,656 essentially teaches a secondary server that is tested to determine if it can support operational statistics to provide better service than the current server, whereupon the test server will replace the existing server.  Thusly, from applicant’s SPEC, it appears that they are determining if there is a second recorder where a replacement should be selected based on complete load time (which is akin to Athale’s web page loading – ie. just a server generically supporting a user for voicemails or web pages, data, etc.):
Claim 16: A system comprising: a tangible, non-transitory memory communicating with a processor configured for progressively launching a website, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations; launching, by the processor and on a soft launch server, a production phase website to a first subset of consumers, while a predecessor website is still available to a second subset of consumers; evaluating, by the processor and using monitoring script, the performance of the production phase website based upon a comparison of the performance of the production phase website to a performance of the predecessor website; wherein the performance is based on at least one of: a website load time, a loading error or a website error; determining, by the processor, that the evaluation meets pre-determined criteria; launching, by the processor and on the soft launch server, the production phase website to the second subset of consumers, in response to the evaluation meeting pre-determined criteria; and replacing, by the processor and on a hard launch server, the predecessor website with the production phase website for the first subset of consumers and the second subset of consumers.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that further comprising determining that the existing recorder is replaceable by the new recorder based at least on a complete load time of the new recorder, to provide the ability to determine if a new/replacement recorder will support the same capacity/workload as the previous server.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliefer/Fotta/{Li/Yablon/Benco}/{Patel or Mathews}/Lee and further in view of Earl et al. US 2003/0208511 
As per claim 15, the combo teaches claim 2, but is silent on wherein the new recorder automatically obtains existing communications stored on the at least one server.  
Earl et al. US 2003/0208511 teaches generic database synchronization between the primary and back-up server (hence a new recorder/voicemail server being brought online as either a new primary server OR as a backup server will perform synchronization of files to/from the two servers so they have the same up-to-date information, ie. they are mirrored):
 [0011] Data Replication System's incorporating the present invention include software sold under the trademark H.A. ECHOSTREAM, which is a disk storage management solution that provides automatic replication of data in real-time. Whenever data files are updated on a source (primary) server, the software replicates those data files onto a destination (i.e., secondary, target, or backup) server and keeps each server synchronized with the other. Thus, the destination (secondary) server functions as a "mirrored" server.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the new recorder automatically obtains existing communications stored on the at least one server, to provide message synchronization between new and old recorder/voicemail systems (so no messages are lost).

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliefer/Fotta/{Li/Yablon/Benco}/{Patel or Mathews}/Lee and further in view of Poustchi et al. US 2004/0156485
As per claim 16, the combo teaches claim 2, but is silent on wherein the second party is provided with at least one option to manage the stored communication.  
At least Poustchi et al. US 2004/0156485 teaches that user’s of a voicemail system can manage their voicemails using various controls/commands, such as listen, delete, resave, forward, etc.:
 [0074] In some cases a user may be the owner of a voice mail and may wish to listen to his or her voice mail messages. The voice mail messages may reside on any one or more of a primary network device corresponding to the network device for which the voice mail messages were intended and backup network devices for the primary terminal set. When the user is at the primary network device, a password is entered to view and play the voice mail messages on his or her network device. The primary network device also communicates with its designated backup network devices to determine whether there are voice mail messages for the user on the backup network devices. If so, the voice mail module at the primary network device is used to retrieve the voice mail messages residing on the backup network devices and play the voice mail messages to the caller. Once a voice mail message is played, the caller is presented with a voice mail management option. Some of the voice mail management options allows the owner of the voice mail to resave, delete and forward voice messages to another voice mailbox.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the second party is provided with at least one option to manage the stored communication, to provide the user with control over their voicemail system messages, ie. listen, delete, re-save, etc..








As per claim 17, the combo teaches claim 16, but is silent on wherein the at least one option comprising at least one of downloading the stored communication from a server storage to a local storage, OR uploading the stored communication from the local storage to a storage server associated with the second party, the at least one option being associated with at least one criterion.  
The concept of “uploading” can be given a broad/reasonable interpretation as “forwarding” the communication/voicemail to another location, device, server, etc..
At least Poustchi et al. US 2004/0156485 teaches that a user can forward voicemail message(s) to another voice mailbox, which can be located on another server, in another location/city/state/county (ie. as based on how big a company may be and where it’s users are located.  AT&T might have hundreds of voicemail servers around the world and a company user in the USA might forward a voicemail to a co-worker in Europe where that voicemail is uploaded to a different server.  Also note that the “option being associated with at least one criterion” can be broadly interpreted as the USER’s option having a criteria/need to provide that voicemail to a co-worker, ie. as based on a criteria that they need to provide the information in that voicemail to said co-worker, etc.).
 [0074] In some cases a user may be the owner of a voice mail and may wish to listen to his or her voice mail messages. The voice mail messages may reside on any one or more of a primary network device corresponding to the network device for which the voice mail messages were intended and backup network devices for the primary terminal set. When the user is at the primary network device, a password is entered to view and play the voice mail messages on his or her network device. The primary network device also communicates with its designated backup network devices to determine whether there are voice mail messages for the user on the backup network devices. If so, the voice mail module at the primary network device is used to retrieve the voice mail messages residing on the backup network devices and play the voice mail messages to the caller. Once a voice mail message is played, the caller is presented with a voice mail management option. Some of the voice mail management options allows the owner of the voice mail to resave, delete and forward voice messages to another voice mailbox.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the at least one option comprising at least one of downloading the stored communication from a server storage to a local storage, OR uploading the stored communication from the local storage to a storage server associated with the second party, the at least one option being associated with at least one criterion, to provide the ability to move (upload/download) data/messages from one location/server to another based on the user’s need/criteria.


As per claim 18, the combo teaches claim 17, but is silent on wherein the at least one criterion comprising a time parameter, a size parameter, a priority parameter, or any combination thereof.  
At least Poustchi et al. US 2004/0156485 teaches that user’s of a voicemail system can manage their voicemails using various controls/commands, such as listen, delete, resave, forward, etc. to provide a user with control/commands of their voice mailbox.  Large voicemails and/or a mailbox having many stored voicemails may exceed the user’s storage limit and the user will need to delete some/all voicemails, which reads on “…a criterion comprising…a size parameter..”.
[0074] In some cases a user may be the owner of a voice mail and may wish to listen to his or her voice mail messages. The voice mail messages may reside on any one or more of a primary network device corresponding to the network device for which the voice mail messages were intended and backup network devices for the primary terminal set. When the user is at the primary network device, a password is entered to view and play the voice mail messages on his or her network device. The primary network device also communicates with its designated backup network devices to determine whether there are voice mail messages for the user on the backup network devices. If so, the voice mail module at the primary network device is used to retrieve the voice mail messages residing on the backup network devices and play the voice mail messages to the caller. Once a voice mail message is played, the caller is presented with a voice mail management option. Some of the voice mail management options allows the owner of the voice mail to resave, delete and forward voice messages to another voice mailbox.
	See Novick et al. US 2008/0167014 (pertinent but not cited) who teaches automatic deletion of voicemail(s) when a storage limit is exceeded:
[From Para #3]:  “…A saved voicemail may later be deleted by the user or is deleted automatically by the voicemail server in response to exceeding storage time..”. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the at least one criterion comprising a time parameter, a size parameter, a priority parameter, or any combination thereof, to provide the ability to move (upload/download) data/messages as based on various parameters (such as capacity) so the user can offload (or delete) messages in their inbox.
NOTE that Novick’s “storage time” above really correlates to storage capacity (in Bytes) since a voicemail can be a file that runs for seconds/minutes, hence the “storage time” equates to digitized messages being stored as Bytes in a server’s memory - hence exceeding a storage time really relates to exceeding bytes of storage of the digitized messages.



Allowable Subject Matter
A more favorable outcome may occur if the applicant amends as follows (and sends in a signed Terminal Disclaimer):

	Claim 1 + Claim 2 + Claim 3 + Claim 7 + Claim 14 + Claim 17 + Claim 18 + Claim (6 or 9 or 10)

This would recite a highly detailed technical design not found in at least the prior art, either alone or in combination.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414